United States Court of Appeals
                      For the First Circuit


No. 06-1481

                        VANNARETH CHRENG,

                           Petitioner,

                                v.

              ALBERTO R. GONZÁLES, ATTORNEY GENERAL,

                           Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                       Boudin, Chief Judge,

                 Campbell, Senior Circuit Judge,

                    and Lipez, Circuit Judge.



     Martin J. McNulty on brief for petitioner.
     Aixa Maldonado-Quiñones, Assistant United States Attorney, and
Thomas P. Colantuono, United States Attorney, on brief for
respondent.



                        December 19, 2006
           CAMPBELL,       Senior    Circuit      Judge.       Vannareth    Chreng

petitions for review of an order by the Board of Immigration

Appeals    ("BIA"     or   "Board")       dismissing     his   appeal    from   an

immigration judge's ("IJ") denial of his applications for asylum

and withholding of removal, and ordering his removal to Cambodia.1

                               I.        Background

           A   Cambodian      national,         Chreng   applied   for     asylum,

withholding of removal and relief under the CAT, see supra note 1,

on January 15, 2002.       On November 19, 2004, he appeared before an

IJ, and a removal hearing was held, during which he and the

government submitted evidence. On November 19, 2004, the IJ orally

announced a decision, later transcribed, ordering Chreng's removal

to Cambodia.    Chreng appealed to the BIA.              On February 21, 2006,

the BIA issued a per curiam order adopting and affirming the

decision of the IJ and dismissing the appeal.                  The BIA rejected

Chreng's motion to remand.          This petition followed.

                II.    The Hearing and the IJ's Decision

A.   Evidence Presented

           Chreng was the only witness to testify at his removal

hearing.       Additionally,        he     submitted     documentary     evidence,

including a copy of his I-589 form, certain internet background

     1
      Chreng's further claim for relief under the Convention
Against Torture ("CAT") was also denied; but as he does not address
that claim in this petition for review, it is waived. See Frazier
v. Bailey, 957 F.2d 920, 932 (1st Cir. 1992) (arguments not fully
presented in appellate brief are waived).

                                          -2-
information, including a 2004 statement from Madeleine Albright,

newspaper clippings and public statements from the Sam Rainsy

political party, to which he allegedly belonged.              The government's

evidence    consisted   of   the    2003    Department   of    State   Cambodia

conditions report indicating improved political conditions there.

            Chreng told the IJ that he was a 49-year-old male who

came to the United States on January 24, 2001.           Married on November

27, 1986, he left behind his wife and three children ages 19, 17,

and 12.    He was born on January 3, 1957 and was thus about 18 years

old at the time that Pol Pot took control of Cambodia.              His father

and mother, uncle, and two older brothers were sent to "high

Angka," which he said meant they had been murdered.               In March of

1979, Chreng joined the Molinaka political party, which opposed Hun

Sen, the Prime Minister of Cambodia and a key leader of the

Cambodian People's Party.          Because of his opposition to Hun Sen,

Chreng said, he was arrested by Vietnamese agents on December 26,

1979 and sent to prison at Trapeang Thlong for a period of five

years.    In March 1988, he was arrested once again and sent to fight

the Khmer Rouge guerillas at the Thailand border.

            Chreng said that his first job was for the United Nations

Transitional Authority in Cambodia ("UNTAC") from 1991-1993.                 He

was in charge of helping people register to vote. Chreng monitored

voters in order to determine whether they were true Cambodians. He

opposed allowing Vietnamese immigrants to register to vote in the


                                      -3-
Cambodian elections since he believed that letting the Vietnamese

vote had ensured the victory of the Khmer Rouge.    Chreng testified

that an individual named Sok May threatened him at this time

because he opposed petitioner's ideas as to who should vote.     Sok

May only threatened but never attacked petitioner.

            Chreng further testified that on January 2, 1991, when he

left the polls to pick up his motorcycle, Sok May told him that he

would be killed if he continued to prevent people from voting.    On

cross-examination, Chreng stated that Sok May had threatened him on

November 30, 1991.

            In 1991, Chreng became a member of the National United

Front For a Neutral, Peaceful Cooperative and Independent Cambodia

(hereinafter "FUNCINPEC") political party.    His involvement in the

party included assisting in the recruiting of members, creating

flyers and banners, posting pictures and explaining the party's

principles.    Chreng testified that the party advocated an end to

violence, assistance for Khmer women, finding justice, protecting

the country's territory, improving immigration laws, eradicating

corruption, and changing laws.

            On May 23, 1993, Prince Norodom Ranariddh, President of

the FUNCINPEC, won the Cambodian elections.     Petitioner had spent

three months campaigning for FUNCINPEC, including Sundays and

holidays.     He initially testified that in May 1993, Sok May had

grabbed him by the collar.    But when it was pointed out to Chreng


                                 -4-
that he had testified previously that Sok May had threatened him in

January of 1991, Chreng revised his testimony to say that it was

two unknown individuals who had grabbed his collar and punched him

while he stood by his motorcycle.      On re-direct, Chreng testified

that this incident took place in May 1993, and that Sok May was not

involved.    Chreng told the IJ that he did not know these two

individuals, who were wearing dark glasses. One grabbed him by the

collar and punched him in the face.     Thereafter, Chreng could not

see anything.    The other individual grabbed him by the shoulder,

threatened him, and told him to allow Vietnamese to register for

the election, otherwise he would be killed.         After that, they

disappeared. While Chreng could not identify them, he thought that

only members of the People's Party would slap him in the face.

            After the 1993 elections, Chreng worked as a staff member

for the post office at the Ponchentong airport receiving packages

and letters.    Ten of his colleagues at work belonged to Hun Sen's

People's Party, whereas five belonged to the FUNCINPEC Party.

Chreng testified that he had problems with the members of the

People's Party because they would take the customers' packages and

letters.

            On July 5 and 6, 1997, while Chreng was still working for

the post office, Hun Sen and his followers conducted a coup.     Hun

Sen had ceased to be willing to share power with Prince Ranariddh.

During the coup, Chreng was separated from his family and went into


                                 -5-
hiding until the shooting subsided.       He stayed in a water tunnel

for two days and then hid in a jungle when things calmed down.        His

wife, with whom the children had been living, remained at their

address given in his I-589 form.     Chreng hid for five months, from

July to December 1997, in the Kampong Speu Province of Cambodia.

He did not return to Phnom Penh until December 1997 because he

feared being killed by Hun Sen's party, which had tried to kill

FUNCINPEC party members.

           Upon returning to Phnom Penh, Chreng joined the Sam

Rainsy political party.       That party's goals were to eradicate

corruption, promote freedom and strive towards true democracy.

Although never a candidate for political office himself, Chreng

campaigned for Rainsy and urged people to vote for him.          After the

1997   election,   Chreng   personally   advised   Rainsy   on   political

matters, meeting with Rainsy every Monday at party headquarters

from January 1998 to 2000.       On July 26, 1998, Cambodia held a

second national election.     For three months prior to the election,

Chreng campaigned every day in Kampon Speu, lifting banners,

posting pictures and promoting the party's vote among the people.

His campaign activities led to some problems.         On the morning of

April 6, 1998, Chreng found an anonymous letter at the front door

of his house telling him to stop supporting Sam Rainsy's party or

he would be killed.




                                  -6-
            When Hun Sen won the second election, some people,

including Chreng, protested, claiming that Hun Sen had won the

elections by fraud. On September 8, 1998, around 10,000 dissidents

gathered in front of the Wat Boton Temple.         The demonstrators,

including petitioner, who held a microphone, walked in a line

toward the Independence Building.      Once at the building, Hun Sen's

soldiers blocked the demonstrators and impeded them from proceeding

forward.    Chreng testified that three soldiers approached him and

one hit him on the left shoulder with a black stick so hard that he

fell.   Another soldier snatched the microphone from him, while a

third hit and kicked him.   Chreng stated he did not suffer broken

bones, but a wound on his leg became infected.     Chreng did not seek

medical attention for his injuries but rather applied traditional

medicine.   He claimed that he did not see a doctor because he would

have been killed since most of them belong to Hun Sen's party.

Chreng stated that after being kicked, he was also photographed.

When the other demonstrators moved forward, petitioner used the

opportunity to escape and went to a stadium where he rested until

the following day.

            On September 9, 1998, the demonstrators moved from the

Independence Building towards the American Embassy where they

appealed for a change in the electoral laws.         From there, they

walked towards the Cambodian Parliament, but, before they reached

the Parliament, they again encountered Hun Sen soldiers with water


                                 -7-
vehicles blocking their way.          As they tried to move forward, the

soldiers shot water at them in an effort to disperse the crowd.

Chreng testified that some people died and that when he escaped and

went home, he saw that the situation was bad.           He was not injured

during the demonstrations. From September 9, 1998 to June 2000, he

was not employed because there was no work for Sam Rainsy party

people.    Instead, he survived on his wife's "merchant" income.

            Chreng testified that in June 2000, members of the Sam

Rainsy party gathered in front of a tomb built in remembrance of

those who had died "For the Cause of Justice."                   During the

ceremony, petitioner gave a speech on why those commemorated had

perished and blamed the adherents of Hun Sen.           On his way home, he

was   surreptitiously    followed,      then   placed   under    arrest   and

imprisoned for three days.       While Chreng was not harmed in any way

when in detention, the police superintendent told him at the time

to stop supporting Sam Rainsy's party.

            On November 23, 2000, according to Chreng, Hun Sen was

planning a coup in front of the Department of Defense in order to

get rid of the Sam Rainsy party.            On the following day, Chreng

attended   a   party   meeting   at   the   Cambodian   Hotel.     Suddenly,

Chreng's son ran in to tell him that three police officers had come

to their home to arrest him.          According to his son, the officers

had also threatened to kill his wife if she did not reveal his

whereabouts, so his wife had asked that petitioner not return to


                                      -8-
the house.     At the end of the day, he hid in the jungle.            He

testified that thereafter, his life changed.            He believed that

spies were following him everywhere he went.            He testified that

people who had been arrested on November 23, 2000 all belonged to

the Sam Rainsy party and that ten of them had been killed, while

approximately    50   innocent   people   had   been   imprisoned.   When

confronted with his own documentation, which stated that people

arrested were members of the Cambodian freedom fighters, Chreng

responded that Hun Sen fabricated that story in order to get rid of

Sam Rainsy party members.

            Chreng came to the United States on January 24, 2001, on

a visitor's visa he had applied for at the American Embassy.

Although Cambodian officials were said to be looking for him on

November 24, 2000, he was able to get to the Embassy on November

30, 2000.    He also obtained a passport on November 22, 2000 because

he was afraid he would be imprisoned.           Chreng explained that he

remained in Cambodia for so long after November 24, 2000 because he

was waiting for things to calm down, in spite of the fact that he

was hiding.    He testified that if he should now return to Cambodia,

he would be killed.     In his application, he alleged that he could

no longer live in Cambodia because he was afraid of Hun Sen's

followers.    He also said he was afraid for his wife and children,

not knowing where they were.




                                   -9-
          During the hearing, petitioner submitted four public

statements made by the Sam Rainsy party denouncing certain acts of

violence taking place in Cambodia.           Statements dated June and

October 2004, respectively, denounced a recent attempt by two

unknown motorcyclists on the life of a member of the Sam Rainsy

Steering Committee and chair of the council for the province of

Oddor Menchley, and a separate grenade-throwing incident by unknown

individuals, in which an active party member and two of his

children were injured.      Chreng also submitted a July 2004 letter

from Madeleine Albright and statements from Senate Majority Leader

Bill Frist condemning statements allegedly made by Hun Sen that

were meant to intimidate the opposition.          Chreng also submitted

newspaper articles relating to events taking place from 1997 to

2001.

          The government's evidence at the hearing consisted of the

State Department's then most recent (2003) country conditions

report on Cambodia, to which the petitioner made no objection.

According to the report, there had been in the period of the report

no politically motivated disappearances; no reports of political

prisoners;    greater   media   access     for   political    parties      and

candidates;   a   general   governmental    respect   for    the   right   to

associate; an ability for political parties to conduct their

activities freely without government interference; a decline in

political violence surrounding the July 2003 National Assembly


                                  -10-
elections; a smooth transfer of power to newly elected commune

councilors; no government coercion or prohibition in respect to

membership in political organizations; and a need for all three

major political parties to work together towards a new coalition,

as no had party won the required majority to form a government.

B.   IJ's Decision

           On November 19, 2004, the IJ issued an oral decision

denying petitioner any relief.     While finding that petitioner's

testimony about his experiences in Cambodia was generally credible,

the IJ stated he needed to consider whether the facts, as related

by respondent Chreng, satisfied the elements in the definition of

"refugee."   The first question was "whether or not the events

described by the respondent amount to past persecution."   Although

finding that the petitioner had run into violent or potentially

violent situations in connection with his political activities, the

IJ held that petitioner's involvement in the September 8 and 9,

1998 demonstrations did not show persecution, as the violence was

not directed at him personally for the purpose of changing his

political beliefs or punishing him. Rather, the police were acting

to break up a demonstration and regain public order.

           However, Chreng also described being arrested at his home

following a speech in support of his political party and being

detained for three days.    In addition, Chreng described a police

search for him for the purpose of arresting him "for what can only


                                -11-
be described as a political motive based on the information the

court has."   The IJ, therefore, said, "the court is inclined to

give the respondent the benefit of the doubt on the issue of past

persecution and will so find."           The IJ went on to state that

"having found past persecution, that creates only the presumption

of a well-founded fear of future persecution and the burden has

shifted to the Government to show a change of conditions that would

rebut that presumption" (emphasis supplied).

           The IJ discussed and credited the 2003 Department of

State country conditions report for Cambodia. According to the IJ,

"this Court notes that the situation in Cambodia has changed

significantly, in a political sense, from the situation that

existed when the respondent was involved in politics four years

ago."    The IJ quoted from the report section on Human Rights

Practices for the Year 2003 that "the government did not coerce or

forbid membership in political organizations.             Political parties

normally were able to conduct their activities freely without

government interference . . . ."         The IJ also quoted from a later

section of the report describing the 2003 elections in which, for

the first time, local level elections were held for the purpose of

electing commune councilors for 1,621 communes in Cambodia. The IJ

noted that the Sam Rainsy party had won 1,346 seats across those

1,621   communes,   and   that   while   the   People's   Party   was   again

victorious, they were required to share power with the other


                                   -12-
parties in all but 148 of those communes.          According to the report,

the transfer of power to the newly elected councilors was smooth.

The IJ concluded:         "On the basis of this report and for other

reasons, the Court finds that the government has successfully

rebutted    the   presumption    of    a     well-founded   fear   of   future

persecution."

            While finding the government had successfully rebutted

the presumption, the IJ went on to note that when "arrested and

held by the government for three days in June of 2000 he [Chreng]

was   not   beaten   or    tortured    and     admittedly   encountered   'no

problems.'" The IJ continued: "Although the government was looking

for him allegedly to arrest him in November of 2000, there is no

way of telling whether he would have been mistreated in connection

with that arrest or whether the government had any legitimate basis

for that arrest.     The respondent did not stick around to find out

so it is not just the report on country conditions that would

support the conclusion that there is not an adequate basis to find

objectively a well-founded fear, but there is also the fact that

respondent, in personal persecution terms, was not treated in such

a way as to suggest he would be tortured or killed because of his

connection to the Sam Rangsi [sic] Party."

            The IJ then stated, "Having made these findings, the

Court makes the further finding that the respondent [Chreng] has

not met his burden with regard to his eligibility application for


                                      -13-
asylum.      Accordingly,    that   application   for    asylum   is   hereby

denied."     The IJ went on to state that since Chreng had failed to

meet the more lenient standard for asylum, it follows that he fails

to meet the more stringent standard for withholding of removal.

Regarding CAT relief, the IJ held that there was no suggestion that

the government of Cambodia would be likely to torture petitioner

should he return to Cambodia.

                   III.     Chreng's Appeal to the BIA

             In his motion of appeal to the BIA, Chreng asserted he

had no objection to the immigration court's recitation of the facts

but believed that it was unfair for him to have to show both that

he experienced past persecution and also that present country

conditions made it dangerous for him to return to Cambodia, in

light of his individual circumstances. He also alleged that he had

learned of the importance of present country conditions only after

his testimony, and that if the granting of immigration relief

necessitated such evidence, then he should be entitled to present

the same.    The petitioner asked the BIA to remand the case to the

IJ for further testimony regarding country conditions.

             The BIA expressly adopted and affirmed the decision of

the IJ. It also stated: "The Immigration Judge correctly concluded

that   the   Department     of   Homeland   Security    (DHS)   successfully

rebutted the presumption of future persecution by demonstrating

that country conditions had changed in Cambodia."           The BIA denied


                                     -14-
Chreng's   motion    to    remand    stating       that     the   relevance     of   the

present-day country conditions "requirement" (sic) was evident from

agency regulations.        It noted that Chreng had not presented any

prima facie evidence that country conditions in Cambodia were such

that he would have a well-founded fear of persecution if he

returned to his country of origin.

                               IV.        Discussion

           Chreng argues in his petition on appeal that the IJ and

the BIA erred in finding that the government had successfully

rebutted   the   presumption         of    a     well-founded      fear    of   future

persecution.        He    contends    that       the   IJ    misread      the   country

conditions report and seeks reversal or remand of the decision.

           We begin with the premise that the IJ and BIA did, in

fact, find that Chreng had experienced past persecution, leading to

the rebuttable presumption that he had a well-founded fear of

future persecution were he to return to Cambodia. This leaves open

the question whether there was substantial evidence to support the

IJ's and the Board's further findings that the government had

rebutted this presumption.           We believe there was.2


     2
      While the IJ's language, quoted previously in this opinion,
indicates a finding of past persecution, the IJ went on to say,
somewhat murkily, that "in personal persecution terms," Chreng may
not have been treated so as to suggest he would be tortured or
killed because of his connection to the Sam Rainsy party.      The
government seizes upon this language as undermining the finding of
past persecution, arguing that because Chreng did not appeal from
this language to the BIA, he failed to exhaust administrative
remedies, leaving us without jurisdiction. But we think that the

                                          -15-
          Determinations     denying    asylum      are   reviewed       for

substantial evidence.      The Board's decision will be upheld if

"supported by reasonable, substantial, and probative evidence on

the record considered as a whole." INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992).     This standard is deferential:          the Board's

decision must be upheld unless "the record evidence would compel a

reasonable fact finder to make a contrary determination."          Guzman

v. INS, 327 F.3d 11, 15 (1st Cir. 2003) (citing Aguilar-Solis v.

INS, 168 F.3d 565, 569 (1st Cir.1999)).

          A   petitioner's   well-founded    fear   presumption    can   be

rebutted by a showing that conditions in the applicant's native

country have so changed that he no longer has a well-founded fear

of future persecution.   8 C.F.R. § 1208.13(b)(1)(i)(A)-(B); see El

Moraghy v. Ashcroft, 331 F.3d 195, 203 (1st Cir. 2003).           When the

conditions in the country of origin have changed so dramatically as

to undermine the well-foundedness of the fear, the presumption

disappears and the applicant is not entitled to asylum.           Civil v.

INS, 140 F.3d 52, 66 (1st Cir. 1998).       However, changes of only a

very general nature in country conditions may not suffice. Quevedo

v. Ashcroft, 336 F.3d 39, 44 (1st Cir. 2003).             To rebut the

presumption, the changes must be such as to "have negated the


IJ's and the BIA's basic assumptions -- that Chreng was subjected
to past persecution so as to give rise to the presumption of future
persecution -- are manifest. Additionally, as we agree with the IJ
and the BIA that the presumption of future persecution was
rebutted, we need not further consider this contention.

                                 -16-
particular applicant's well-founded fear of persecution." Fergiste

v. INS, 138 F.3d 14, 19 (1st Cir. 1998).        Account must be taken of

the individual's particularized substantiated fear. See Yatskin v.

INS, 255 F.3d 5, 10 (1st Cir. 2001).

           In this case, the government's rebuttal took the form of

the circumstances presented in the 2003 country conditions report.

While "[t]he advice of the State Department is not binding,"

Gailius v. INS, 147 F.3d 34, 45 (1st Cir. 1998) (citations and

internal quotation marks omitted), State Department reports are

"generally probative of country conditions."           Palma-Mazariegos v.

Gonzales, 428 F.3d 30, 36 (1st Cir. 2005).              Evidence in these

reports   never   "automatically    trump[s]"    petitioner's    specific

evidence, Waweru v. Gonzales, 437 F.3d 199, 203 (1st Cir. 2006)

(citations and internal quotation marks omitted) (emphasis in

original), and is "open to contradiction," Zarouite v. Gonzales,

424 F.3d 60, 63 (1st Cir. 2005).           Further, as already noted,

"abstract evidence of generalized changes in country conditions,

without more, cannot rebut a presumption of a well-founded fear of

future persecution."   Palma-Mazariegos, 428 F.3d at 35.         However,

where a report demonstrates fundamental changes in the specific

circumstances that form the basis of a petitioner's presumptive

fear of future persecution, it "may be sufficient, in and of it

itself," to rebut that presumption.       Id. at 36.    The latter appears

to be the case here, as the IJ and the BIA effectively found.


                                   -17-
            Chreng's claim of fear relied on how the People's Party

was treating members of the opposition.             The IJ found that the

country conditions report negated Chreng's fears of future ill-

treatment.    Political parties, according to the report, were now

able   to   conduct    their   activities   with    relative   freedom.   In

particular, the People's Party was now forced by the results of

recent elections to work in conjunction with the FUNCINPEC and the

Sam Rainsy parties, as each of the latter had shared to some degree

in the victory.       The report stated that the CPP had won 73 seats in

the National Assembly, while the FUNCINPEC party won 26 seats and

the Sam Rainsy party 25 seats.              No party won the two-thirds

majority required to form a government.            The IJ also took note of

the report's finding that in 2002, following the first national

commune local-level elections, the CPP had won the most seats, but

the Sam Rainsy party had also won 1,346 seats in 1,621 communes.

As a consequence, the CPP party was required to share power with

other parties in all but 148 of those communes.                Moreover, the

government was not forcing its citizens to join any particular

party, and power had been transferred smoothly.

            The report also said there had been no politically

motivated disappearances and no reports of political prisoners.

There was greater media access for political parties and candidates

and a general governmental respect for the right to associate.

Political parties, moreover, were able to conduct their activities


                                    -18-
freely without government interference.             There had been a decline

in political violence during the July 2003 National Assembly

elections; a smooth transfer of power to newly elected commune

councilors; no government coercion or prohibition as to membership

in   political    organizations;     and     a   need   for   all    three   major

political parties to work together towards a new coalition, as no

party had won the required majority to form a government.               See also

Ouk v. Gonzales, 464 F.3d 108, 111 (1st Cir. 2006) (finding no

well-founded fear of future persecution for member of Sam Rainsy

party and citing the 2003 Cambodia country conditions report for

the fact that there were no reports of politically motivated

disappearances or of political prisoners); Ang v. Gonzales, 430

F.3d 50, 57 (1st Cir. 2005) (finding no well-founded fear of future

persecution and noting that "[t]he FUNCINPEC and the CPP are both

integral   parts     of   the    coalition       government   that    now    rules

Cambodia").      We think the Department of State's country conditions

report provided substantial evidence to support the IJ's and BIA's

finding that the government had rebutted the presumption of future

persecution.

           Once the government rebutted the presumption, the burden

shifted back to petitioner to show the existence of new sources of

possible persecution.           In Re N-M-A, 22 I&N Dec. 312, 321 (BIA

1998).   Chreng argued to the BIA he did not know until it was too




                                     -19-
late that he had to produce any such further evidence.3    But the

need to do so followed from the same statute and accompanying

regulations under which he sought immigration relief.      Under 8

C.F.R. § 208.13(b)(1)(iii)(2005), once the government has rebutted

the presumption, an "applicant may be granted asylum based on past

persecution alone if 1) the applicant has demonstrated compelling

reasons for being unwilling or unable to return to his country of

nationality or last habitual residence; or 2) the applicant has

established that there is a reasonable possibility that he may

suffer other serious harm on return to that country."   Hernandez-

Barrera v. Ashcroft, 373 F.3d 9, 23 (1st Cir. 2004).    Chreng was

thus on notice that further evidence would be needed in the event


     3
      Chreng does not on appeal refer to the statements he
submitted to the IJ from Madeleine Albright and Bill Frist
condemning comments and veiled threats made by Hun Sen in 2004
against the Sam Rainsy Party. These can be said to cast a shadow
on the more optimistic assessment issued in 2003 by the Department
of State but, by themselves, were not enough to establish that Hun
Sen and his people were actually re-engaging in systemic violence
against the adherents of the Sam Rainsy Party.      Given the 2003
country conditions report, we cannot say that a reasonable fact-
finder must find that Chreng had a well-founded fear of future
persecution should he be returned home at this time.         That a
country's politics remain volatile, leaving open the possibility of
deterioration and including some measure of sporadic violence, does
not necessarily establish an alien's well-founded fear of future
persecution should he be returned to that country.        As noted
earlier, Chreng did not take issue with the country conditions
report during the IJ's hearing. In his appeal to the BIA, Chreng
acknowledged that he had not addressed the issue of future
persecution:   "It is patently unfair that the Respondent must
present his asylum case based upon past persecution without knowing
that he must also make the case that country conditions presently,
based upon his individual circumstances, make it dangerous for him
to return to Cambodia" (emphasis in original).

                               -20-
the IJ determined, as he did, from the country conditions report

that the presumption had been rebutted.

            Chreng argues that a "full reading of the Country reports

on Human Rights Practices for Cambodia (2003) . . . shows beyond

any doubt that Cambodia is still a very imperfect and troubled

society, and that the Appellant is justifiably frightened to return

there." It is true that the country report describes ongoing human

rights violations and systematic deficiencies in the political

process, but it also outlined significant and specific improvements

in the political atmosphere, as well as plausible reasons for

believing that violence against members of the Sam Rainsy Party had

lessened.    With sufficient evidence of changed country conditions

in the political sphere and no error in the IJ's reliance on or

interpretation of the country conditions report, we believe the

agency's denial of asylum must stand. Asylum is a matter committed

in major degree to the immigration agencies, which are entitled

within reasonably broad parameters to make their assessments,

provided always there is substantial evidentiary support.

            This conclusion also disposes of Chreng's withholding of

removal claim.      As noted earlier, that claim places a "more

stringent burden of proof on an alien than does a counterpart claim

for asylum." Rodriguez-Ramirez v. Ashcroft, 398 F.3d 120, 123 (1st

Cir. 2005).    While eligibility for asylum requires a well-founded

fear of future persecution, withholding of removal requires that


                                 -21-
the alien show a clear probability of future persecution.      See

Aguilar-Solis, 168 F.3d at 569 n.3.      It follows, then, that,

because the petitioner's claim for asylum fails, so too does his

counterpart claim for withholding of removal.4

          The petition for review is denied.




     4
      Chreng also argues in his brief on appeal that in some cases
involving past persecution, even if there is little likelihood of
future persecution, asylum may be granted as a matter of discretion
for humanitarian reasons if the alien has suffered an atrocious
form of persecution.     Even assuming arguendo such exceptional
circumstances might exist here, Chreng did not raise this argument
before the IJ or the BIA, and thus it is waived.

                               -22-